Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 1, 2021

                                       No. 04-19-00871-CR

                                       Charles W. EADEN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR4480
                          Honorable Raymond Angelini, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice


        On June 2, 2021, we withdrew the submission date of this appeal to allow Appellant to
file a pro se brief. On July 16, 2021, Appellant filed his pro se brief. On August 31, 2021, the
State filed its brief, along with a motion for extension of time. We GRANT the State’s motion
for extension of time and ORDER this appeal submitted on briefs before this court on
September 22, 2021 before a panel consisting of Justice Luz Elena D. Chapa, Justice Irene Rios,
and Justice Liza A. Rodriguez.

           It is so ORDERED September 1, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT